Citation Nr: 1222691	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-45 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than August 12, 2005 for the award of service connection for intervertebral disc syndrome. 


REPRESENTATION

Appellant represented by:  Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1941 to October 1947.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in May 2011.  A transcript of this hearing is of record.   

In July 2011, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

In the July 2011 remand, the Board found that the current claim for an earlier effective date was inextricably intertwined with newly raised claims for whether rating decisions dated in May 1948 and July 1963 contained clear and unmistakable error (CUE).  The Board instructed the Agency of Original Jurisdiction (AOJ) to adjudicate the CUE claims before further action was taken on the earlier effective date claim.  In May 2012, the RO found that the previous rating decisions did not contain CUE.  The Veteran was also notified that the denial of the CUE claims constituted a separate rating action that would not go before the Board unless he filed a timely notice of disagreement.  To date, no such disagreement has been received.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

1.  In a November 2006 rating decision, the RO granted entitlement to service connection for intervertebral disc syndrome effective August 12, 2005.  The appellant was notified of this decision, but did not submit a notice of disagreement within one year.

2.  There has not been an allegation of CUE in the November 2006 rating decision.


CONCLUSION OF LAW

There is no legal basis for the Board to grant an effective date prior to August 12, 2005 for the award of service connection for intervertebral disc syndrome.  38 U.S.C.A. §§ 5110, 5109A, 7105(c) (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that an earlier effective date is warranted for the grant of service connection for intervertebral disc syndrome.  During the May 2011 videoconference hearing, the Veteran testified that he was initially diagnosed with a low back disability during active duty service in 1944 and has experienced symptoms of back pain since that time.  He contends that an effective date back to his separation from active duty service in 1947 is warranted.  

Service connection for intervertebral disc syndrome was granted by the RO in a November 2006 rating decision effective August 12, 2005.  Notice of the grant of service connection was mailed to the Veteran on December 4, 2006.  A claimant has one year from the date of notice of a RO decision in which to submit a notice of disagreement.  38 U.S.C.A. § 7105(b).  If a notice of disagreement is not received within one year of the notice, the decision becomes final.  38 U.S.C.A. § 7105(c). 
Following notice of the November 2006 rating decision, no relevant communication was received from the appellant until April 2009, when the RO received the current claim for an earlier effective date.  In no time within a year from the date the Veteran received notice of the grant of service connection did he express disagreement with the effective date assigned by the RO, nor did he express a desire for Board review.  

In the absence of a timely notice of disagreement the November 2006 rating decision became final.  Final decisions can be revised in only two ways.  First, they can be reopened upon submission of new and material evidence.  Because the effective date for a grant based on new and material evidence can be no earlier than the date of application to reopen, reopening based on new and material evidence can never result in an earlier effective date.  38 U.S.C.A. § 5110(a) (West 2002); Loenard v. Nicholson, 405 F.3d 1338, 1337 (Fed. Cir. 2005).

The second route to an earlier effective date is through a successful claim of CUE in the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a) (2011).  In this case, there has been no allegation of CUE in the November 2006 rating decision that awarded service connection for intervertebral disc syndrome.  Although the Veteran
alleged CUE in previous rating decisions dated in May 1948 and July 1963, the RO separately adjudicated these claims in May 2012 and notified the Veteran that the May 2012 rating action was separate from the current claim before the Board.  To date, the Veteran has not disagreed with the May 2012 rating decision.  

The Veteran testified in May 2011 that he has experienced low back pain since active duty service, a period of more than 60 years.  While the Board is sympathetic to the appellant's contentions, this case involves an attempt to make a free standing claim for an earlier effective date.  Such a claim is not legally permitted.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Board is required to note the finality of the November 2006 rating decision, and dismiss the appeal for an earlier effective date.  Id at 300.  Therefore, it is the law and not the evidence that is dispositive and the claim must be dismissed.  See generally Sabonis v. Brown, 6 Vet. App. 426 (1994) .
Sigh, a


ORDER

Entitlement to an effective date earlier than August 12, 2005 for the award of service connection for intervertebral disc syndrome is dismissed. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


